Title: To Thomas Jefferson from Thomas T. Davis, 23 February 1801
From: Davis, Thomas T.
To: Jefferson, Thomas



Sir
Washington Feby. 23rd 1801

I ask leave to lay before you the inclosed Letter from Tho. Green Senr. about ninety-one Years of age to M. Clay of Virga. It will shew to you the State of things in the Massissippi Territory, which is shortly to be under your care, other written evidences are here but the age & Respectability of the writer of this Letter entitles him to attention. Mr Claiboun of Tinnessee would be pleased with an opportunity of Residing in that Territory.
I am with Respect yr most obt Servt

Tho. T. Davis

